As is said of the leaves of the forest, that no two are ever precisely alike, so also may it be said of the boundlessness of individual selection and arrangement of words to clothe thought; hence the necessity for settled rules to ascertain the meaning of writings.
In the instant case, the action of the board in removing relator, styled "resolution," the legal effect of which is, as stated in the foregoing majority opinion, the sole question for determination, sets forth as the facts constituting the basis of the removal that by reason of the illness of relator for approximately two months, during which he was unable to perform his official duties, in connection with the fact that he was more than seventy years old, he would be unable to perform his duties in the future.
It is evident from the entire context of the resolution that defendant used the word "opinion" in the sense of a finding, and that it also employed the word "future" as synonymous with "further."
Certainly no one could successfully claim that it was necessary to the validity of the order of removal that the word "incompetency" or the word "inefficiency," mentioned in Section 486-17a, be used, or that the order need go farther than to set forth reasons in such understandable language as would convey to the one removed the facts comprising the "reasons."
If the illness and the age, or either, did actually cause relator to be physically or mentally unable to *Page 10 
perform the duties of his office, whatever they were, the petition being silent as to the nature of them, there would be inefficiency or incompetency, or, maybe, both, and the removal would be justified under the statute; otherwise not. The determination on appeal, if an appeal were taken, would depend upon the evidence presented at the trial provided for in Section 486-17a, General Code.
I am therefore clearly of opinion that the "reasons" were sufficiently set forth in the resolution, and consequently that the demurrer should be sustained.